Citation Nr: 1109383	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-23 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pains.  

2.  Entitlement to a compensable evaluation for degenerative joint disease of the lumbar spine with thoracolumbar scoliosis, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from June 2000 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the RO which, in part, denied service connection for chest pains, and granted service connection for the low back disability, rated noncompensably disabling; effective from May 6, 2005, the day following discharge from service.  38 C.F.R. § 3.400(b)(2).  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran does not have a disability manifested by chest pains at present which is related to service or any incident therein.  

3.  Since service connection was established, the Veteran's low back disability has been manifested by pain and normal range of motion; functional loss of use due to pain or during flare-ups to a degree commensurate with the criteria for a compensable evaluation is not demonstrated, nor is muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by chest pains due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  The criteria for an initial compensable evaluation for degenerative disc disease of the lumbar spine with thoracolumbar scoliosis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5242 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2005 and February 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  The Veteran was afforded a VA QTC examination in March 2006, and was offered an opportunity for a personal hearing, but declined.  Additionally, the Veteran was scheduled for another QTC examination in June 2008, but failed to report for the examination and has not contacted VA to reschedule.  Neither the Veteran nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

VA regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, disposition of the matter will be based on the nature of the claim; that is, whether it is an original claim, a reopened claim, or claim for increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a claim reopened for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

Chest Pains

The Veteran contends that she was treated for chest pains on several occasions in service and believes that she is entitled to a grant of service connection.  

The service treatment records showed that the Veteran was seen for vague, intermittent chest pains on a couple of occasions in service.  The Veteran denied any specific injury or trauma, and no specific abnormalities were noted on any examination, except for some mild tenderness on evaluation in February 2005.  On a Report of Medical Assessment in March 2005, the Veteran reported a two year history of chest pains when running, and excessive worry.  All clinical and diagnostic findings on all evaluations and examinations, including EKG, chest x-rays and laboratory studies were within normal limits and showed no evidence of cardiovascular disease.  The assessments included vague chest pains, chest wall pain, and costochondritis.  On a Report of Medical History for separation from service in May 2005, the Veteran responded in the affirmative to a history of pain or pressure in her chest, palpitations, pounding heart or abnormal heartbeat, and heart trouble or murmur.  She also reported a history of excessive worry for the past year.  On examination, the Veteran's blood pressure was 106/62, and her heart, lungs and chest were normal.  The examiner noted the Veteran's reported history of chest pain with running, questionable heart murmur, and excessive worry.  

On VA QTC examination in March 2006, the Veteran reported a three year history of heart murmur and angina, manifested by intermittent sharp chest pains lasting 5 to 10 seconds up to 10 times a day, and estimated that she experienced 30 attacks in the past year.  On examination, blood pressure readings were 104/76, 100/80, and 100/80.  There were no heaves, thrills, gallops, or murmurs, heart sounds for S1 and S2 were regular, and there was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Musculoskeletal, peripheral, and neurological examinations were entirely within normal limits.  A chest x-ray study showed mild compensatory thoracic scoliosis with convexity to the left and lumbar scoliosis with convexity to the right.  A cardiac stress test was within normal limits.  The examiner opined that there was no pathology for a diagnosis for the Veteran's chest pains.  

The evidentiary record includes numerous VA outpatient notes for treatment of various maladies from September 2005 to May 2008.  However, the records do not show any complaints or treatment for chest pains, nor do they show any abnormalities or diagnosis for a disability manifested by chronic chest pains.  

The Veteran was scheduled for another VA QTC examination in June 2008, but failed to report and did not contact VA or request to be rescheduled for another examination.  The purpose of the examination was, in part, to attempt to ascertain the nature and etiology of her chest pains.  

As indicated above, VA regulations provide that in cases involving original claims where a claimant, without good cause, fails to report for a scheduled examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  

In this case, while the Veteran was treated for vague, intermittent chest pains in service, there was no objective evidence of any cardiovascular or musculoskeletal abnormalities on VA QTC examination in March 2006.  Although the Veteran reports continued intermittent chest pains since service, the nature and etiology of her complaints are not entirely clear and cannot be ascertained without a current examination.  Furthermore, the Veteran has not submitted any competent evidence which showed the specific nature of her chest pains or any competent opinion relating such disability to service.  The purpose of the scheduled VA QTC examination in June 2008, was to clarify the exact nature and etiology of any identified disability.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to provide evidence of visible symptoms, she is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, the Board is not competent to offer a medical opinion.  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Without the Veteran's cooperation, the Board is unable to determine if she has a current disability, and if so, whether it is etiologically related to the symptoms she had in service.  

Inasmuch as there is no definitive diagnosis for the Veteran's history of chest pains, or any competent evidence relating any identified disability to service, the Board finds no basis to grant service connection.  Accordingly, the appeal is denied.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Lumbar Spine

The Veteran contends that she has difficulty with physical activities requiring prolong standing, bending, squatting or climbing stairs because of her low back disability and believes that her disability is more severe than is reflected by the noncompensable evaluation currently assigned.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, her belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran's service-connected lumbar spine disability is rated noncompensably disabling under Diagnostic Code (DC) 5242 for degenerative arthritis.  The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2010).  

Under the General Rating Formula, a 10 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine limited to 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted with unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  Id.  

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

In the instant case, the Veteran was afforded a VA QTC examination in March 2006, to determine the nature and etiology of her low back disability.  The Veteran reported chronic pain and weakness in her lower back on a daily basis, and assessed her pain level as a 10/10.  The Veteran denied any incapacitating episodes, but said that she could not work all the time due to her pain and estimated that she lost about 20 days of work in the past year.  On examination, the Veteran's posture and gait were normal, though she had abnormal curvatures of the spine involving mild lumbar scoliosis convexed to the right.  There was no evidence of muscle spasm or tenderness, and no signs of intervertebral disc syndrome or permanent nerve root involvement.  Straight leg raising was negative, bilaterally.  Forward flexion was to 90 degrees, with extension, lateral flexion and rotation to 30 degrees in all modalities.  The examiner indicated that there was no evidence of painful motion, or additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner commented that he could not offer an assessment as to whether there was any functional impairment due to pain, fatigue, weakness, lack of endurance, or incoordination during flare-ups without resorting to speculation.  Motor and sensory function, reflexes, and gross examination of all other joints and muscles were within normal limits.  The diagnoses included lumbar scoliosis with subjective low back pain.  

VA outpatient notes from September 2005 to May 2008, showed that the Veteran was seen on a couple of occasions for low back pain.  The notes included very few clinical findings pertaining to the low back disability.  A treatment note in October 2005, showed no paraspinal spasm, and muscle tone, bulk, and deep tendon reflexes were within normal limits.  

In this case, the objective medical evidence of record showed that the Veteran has normal range of motion of the lumbar spine, no muscle spasm, atrophy, or any neurological symptoms.  The Veteran's forward flexion was to 90 degrees, with the total range of motion to 240 degrees.  Applying the clinical findings to the General Rating Formula discussed above, the Veteran's lumbar spine disability does not meet the criteria for a compensable evaluation.  

The absence of any medical evidence of intervertebral disc syndrome, notwithstanding, the evidence does not show, nor does the Veteran claim to have had any incapacitating episodes (periods of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician) at anytime during the pendency of this appeal.  Other than chronic pain, the objective medical evidence does not show any neurological impairment, or any bowel or bladder problems.  Thus, a compensable evaluation based on incapacitating episodes is not warranted.  

Because the Veteran has arthritis of the thoracolumbar spine, the Board must also consider whether a compensable evaluation is warranted under DC 5003, for arthritis.  DC 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.45.  

In this regard, the Veteran was not shown to have any limitation of motion of the thoracolumbar spine on VA QTC examination in March 2006, or when seen by VA on an outpatient basis since her discharge from service.  As noted above, the Veteran was scheduled for another VA QTC examination in June 2008, in part, to determine the extent and severity of her low back disability, but failed to report for the examination.  Without her cooperation, the Board must rely on the medical reports of record.  As the Veteran is not shown to have any limitation of motion of the thoracolumbar spine, there is no basis for the assignment of a compensable evaluation under DC 5003.  

Consideration must also be given to any functional impairment of the Veteran's ability to engage in ordinary activities and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).  

The Board has considered the Veteran's assertions that she has chronic pain on prolonged standing, walking or when climbing stairs.  However, the objective findings from the VA QTC examination and VA outpatient reports did not show any painful motion or any actual limitation of motion.  In short, the medical reports simply do not show any functional loss of use due to pain or on repetitive motion to any measurable degree.  Under the Rating Schedule, the general rating formula provides that the rating criteria are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Other than the Veteran's reports of pain, there was no evidence of visible behavior or adequate pathology to suggest that any additional functional impairment was commensurate with the criteria for a compensable evaluation.  

The Court has held that, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted above, the March 2006 VA QTC examination and relevant VA outpatient notes did not show any muscle spasm, weakness, atrophy or neurological impairment, and the range of motion demonstrated was entirely normal as contemplated by the rating schedule.  Therefore, the Board finds that an increased evaluation for the lumbar spine disability based on additional functional loss due to the factors set forth above are not demonstrated.  

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from her low back disability does not suggest that she has sufficient symptoms so as to a warrant the assignment of a compensable evaluation.  Accordingly, the Board finds that the noncompensable evaluation assigned for the lumbar spine disability accurately depicts the severity of the condition since service connection was granted, and there is no basis for a higher staged rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2010).  In this case, the Board finds that the manifestations of the Veteran's low back disability are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to the service-connected disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  









(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a disability manifested by chest pains is denied.  

An increased evaluation for degenerative joint disease of the lumbar spine with thoracolumbar scoliosis is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


